DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 7, 11, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toth (US PGPUB No. 2018/0173871) in view of Agarwal et al. (US PGPUB No. 2018/0145970) [hereinafter “Agarwal”].

As per claim 1, Toth teaches an apparatus for generating a registered certified seal, the apparatus comprising at least one processor, and at least one memory having computer coded instructions therein, with the computer instructions configured to, when executed by the processor, cause the apparatus to: receive a request to generate a registered certified seal from an entity, wherein the request comprises a digitally signed entity certifying certificate comprising a public key of a public key-private key pair (Abstract, requesting issuer (CA) to digitally seal issued e-credential (certificate) see [0512]); access certifier entity data of a certification authority identified by the certifying certificate (access seal)); verify the digitally signed entity certifying certificate based at least in part on the certifier entity data associated with the certifying certificate and accessed from the certification authority ([0096]-[0097], using private key to digitally seal and attest to the e-credential of the requester); upon verifying the digitally signed entity certifying certificate, receive seal data comprising a seal data key for a certified seal ([0096], using key to seal and verify seal) see also ([0130], signing and sealing e-credential are two different steps); and save the seal data for the entity within a digital seal registry, wherein the digital seal registry is searchable based at least in part on at see Abstract).
	Toth does not clearly state that an e-credential can be a certificate. Agarwal teaches an e-credential can be a certificate ([0038], a “signed certificate” is the equivalent of an e-credential, i.e. anything that asserts the identity of a user or device).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine, Toth with the teachings of Agarwal, an e-credential can be a certificate, to apply the proofing, attesting and sealing functions described in Toth to a commonly used identity credential.

As per claim 2, the combination of Toth and Agarwal teaches the apparatus of Claim 1, wherein the digitally signed entity certifying certificate certifies the entity by the certification authority (Toth; [0049] and [0050], describing well known use of digital certificates as a method of verifying identity) see also (Agarwal; [0005], signed certificates for verified identification).

As per claim 3, the combination of Toth and Agarwal teaches the apparatus of Claim 1, wherein verifying the digitally signed entity certifying certificate based at least in part on the certifier entity data associated with the certifying certificate comprises: determining whether the entity is authentic based on at least one unique entity identifier ([0049] and 

As per claim 5, the combination of Toth and Agarwal teaches the apparatus of Claim 1, wherein the seal data comprises an electronic seal, seal meta-data, and sealer information indicating at least one of: what the seal is used for, how the seal is used, or a time range the electronic seal is valid (Toth; [0243]-[0250], digital seal issue date and time, along with corresponding inspection keys) see also (Toth; [0539], digital seal with “expiry date” and other metdata).

As per claim 6, the combination of Toth and Agarwal teaches the apparatus of Claim 1, wherein the seal data key comprises at least one of a seal public key of the certified seal and seal data to uniquely identify the certified seal ([0096], using pubic key of digital seal to verify the digital seal).

As per claim 8, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 9, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.



As per claim 12, the substance of the claimed invention is identical or substantially similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

As per claim 13, the substance of the claimed invention is identical or substantially similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

As per claim 15, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 16, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 17, the substance of the claimed invention is identical or substantially similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 19, the substance of the claimed invention is identical or substantially similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

As per claim 20, the substance of the claimed invention is identical or substantially similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-3, 5, 6, 8-10, 12, 13 , 15-17, 19 and 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. As indicated in the remarks dated 3/3/2021, claims 7 and 14 were previously marked as allowable subject matter. However, the claims have not been fully incorporated into independent claims 1, 8 and 15. Furthermore, Examiner reads the cited prior art reference Toth, to teach the new amendments to claims 1, 8 and 15, i.e. “wherein the seal data key of the digital seal registry is used in part to verify a sealed asset” at [0096] and [0131]. Therefore, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ashley et al. (US PGPUB No. 2005/0154889), Zhao et al. ("Design of electronic seal system based on PKI", doi: 10.1109/ICEBEG.2011.5881997, 2011, pp. 1-3), Bin et al. ("Electronic seal system based on RSA algorithm and public-key infrastructure", doi: 10.1109/ICNDS.2010.5479289, 2010, pp. 636-639), Zhang et al. ("Scheme of Electronic Seal Based on Public Key Infrastructure", doi: 10.1109/PEITS.2008.126, 2008, pp. 61-64) and Yuan et al., "Implementation for Electronic Seal-Stamping Using Self-Certified Public Key in E-Commerce", IEEE, doi: 10.1109/ITAPP.2010.5566190, 2010, pp. 1-4. all disclose the use of digital seals in a PKI certificate infrastructure. Toth (US PGPUB No. 2015/0095999), Jones et al. (US PGPUB No. 2009/0327298) and Yoshida (JP 2008035019 A) all discuss the use of a hash/seal key to seal and verify data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        May 8, 2021